Citation Nr: 0017354	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-05 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux with stomach pain, to include as due to undiagnosed 
illness.  

2.  Entitlement to service connection for sinusitis, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

4.  Entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had certified active service from December 1988 
to January 1992.  He served on active naval service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

The Board of Veterans' Appeals (Board) notes that there is 
evidence of record indicating that the veteran's period of 
active service may actually have begun in January 1988, 
rather than December 1988.  Resolution of this question is 
not germane to the current appeal and is referred to the RO 
for any necessary action.  

This matter comes before the Board on appeal from a November 
1997 rating decision of the VARO in Seattle, Washington, 
which denied the veteran's claims seeking entitlement to 
service connection for, in pertinent part, gastroesophageal 
reflux disorder with stomach pain, sinusitis with headaches 
and low back pain. 

This case was also certified to the Board on the issue of 
entitlement to an original rating in excess of 30 percent for 
dermatitis.  However, the Board notes that a substantive 
appeal with respect to this particular issue has not been 
filed and that this issue is not properly before the Board at 
this time.  The only issues properly before the Board at this 
time are those set out on the title page.  


FINDINGS OF FACT

1.  It is not shown by competent evidence that the veteran 
has gastroesophageal reflux disease that is attributable to 
service.  

2.  It is not shown by competent evidence that the veteran 
has gastroesophageal reflux that is attributable to an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

3. It is not shown by competent evidence that the veteran has 
a chronic sinusitis that is attributable to service.  

4.  It is not shown by competent evidence that the veteran 
has sinusitis that is attributable to an undiagnosed illness 
incurred as a result of service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  

5.  It is not shown by competent evidence that the veteran 
has chronic headaches that are attributable to service.  

6.  It is not shown by competent evidence that the veteran 
has chronic headaches that are attributable to an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

7.  It is not shown by competent evidence that the veteran 
has a low back disorder that is attributable to service or 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A well-grounded claim for direct service connection for 
gastroesophageal reflux disease has not been presented.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  A well-grounded claim for service connection for 
gastroesophageal reflux due to an undiagnosed illness has not 
been presented.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999).  

3.  A well-grounded claim for direct service connection for 
sinusitis has not been presented.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  

4.  A well-grounded claim for service connection for 
sinusitis due to an undiagnosed illness has not been 
presented.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999).  

5.  A well-grounded claim for direct service connection for 
chronic headaches has not been presented.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  

6.  A well-grounded claim for service connection for chronic 
headaches due to an undiagnosed illness has not been 
presented.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999).  

7.  A well-grounded claim for service connection for a low 
back condition on a direct, presumptive or secondary basis 
has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he has a low back condition that 
was incurred in military service and/or is due to his 
service-connected bunion of the right foot.  He further 
contends that his gastroesophageal reflux, sinusitis and 
headaches were incurred in military service, to include as a 
result of an "undiagnosed illness" contracted as a result of 
his service in Southwest Asia during the Persian Gulf War.  

Service department records indicate that the veteran served 
aboard ship in Southwest Asia Theater during the Persian Gulf 
War.  Service medical records reflect treatment in March 1989 
for "probable sinusitis."  In January 1991, the veteran was 
treated for viral syndrome.  Headaches and sinus tenderness 
were noted at that time.  The veteran was also seen in 
September 1991 for viral syndrome.  Subsequent medical 
records show no further complaint or treatment for any sinus 
problems or headaches and discharge examination was also 
negative as to these claimed conditions.  Service medical 
records including discharge examination are negative as to 
any complaints or findings with respect to gastroesophageal 
reflux or low back condition.  

VA outpatient treatment records for 1992-93 show treatment 
for skin complaints only.  (As noted above, service 
connection has been granted for dermatitis.)  Subsequent 
outpatient records show treatment for epigastric complaints 
beginning in June 1995.  

In July 1997, lay statements from an acquaintance, the 
veteran's spouse and his mother noted that he had a rash 
problem after service.  They also noted the presence of 
stomach problems and headaches following service.  

On VA examination conducted in July 1997, the veteran 
reported being aboard ship in the Persian Gulf from January 
to June 1991. He reported problems with epigastric discomfort 
since July 1995.  He complained of frontal and bitemporal 
headaches and sinus congestion for the past couple of years.  
Following examination, the examiner's pertinent assessments 
were: mild gastroesophageal reflux disease, well managed by 
dietary discretion; chronic sinus congestion with associated 
headaches occurring every three to four months.  

Private medical records from 1996-1998 show treatment for 
skin disorders, sinus-related symptoms and low back 
disability to include degenerative changes.  VA examination 
in January 1998 contained no pertinent findings with respect 
to the disabilities at issue.  VA outpatient records for 
February-March 1998 note sinusitis and pressure headaches.  

At a hearing on appeal in July 1998, the veteran and his 
mother testified as to the veteran's post-service 
symptomatology.  The veteran also testified that he had no 
problems before service, but that he had been treated for all 
of the claimed conditions during service.  He stated that he 
was on a small ship without a doctor and that no records of 
his complaints were maintained.  

On VA examination in March 1999, chronic fatigue syndrome was 
not found; however, the examiner did note the presence of 
chronic sinusitis; hyperacidity/gastroesophageal reflux 
disease; and tension and sinus-related headaches.  Mild 
lumbosacral strain was also noted.  In May 1999, a VA 
physician opined that the veteran's hyperacidity was related 
to his gastroesophageal reflux and not to an undiagnosed 
illness.  VA outpatient treatment records for 1999 show 
pertinent treatment for sinusitis.  

Criteria

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted. Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service or when proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310.  

Service incurrence will be presumed for certain diseases, 
including arthritis, when manifest to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The three elements of a "well grounded" claim for "direct" 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Under 38 C.F.R. § 3.303(b), service connection may also be 
awarded for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

With regard to the claims for service connection for 
disability due to "undiagnosed illness," 38 C.F.R. § 
3.317(a)(1) states as follows: Except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
Emphasis added.  See also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999).

38 C.F.R. § 3.317(a)(2): For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

38 C.F.R. § 3.317(a)(3): For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

38 C.F.R. § 3.317(a)(4): A chronic disability resulting from 
an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  

38 C.F.R. § 3.317(a)(5): A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws of the United States.

38 C.F.R. § 3.317(b): For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4- 99 (May 3, 1999) (Precedent opinion of the General Counsel 
of the VA).  

Analysis

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim, since such development would be 
futile.  38 U.S.C.A. 
§ 5107(a).  

With respect to the veteran's claims for direct service 
connection for a low back disorder and gastroesophageal 
reflux, the Board notes that neither of these claimed 
conditions was present during service nor shown at time of 
service separation.  They were not manifest until several 
years after the veteran's discharge from service in 1992.  
Further, the veteran has furnished no competent medical 
evidence or opinion to relate these conditions to service and 
such evidence is not otherwise contained in the record.  
While the veteran is now shown to have arthritic changes in 
the low back, arthritis was not present in service or 
manifested to a compensable degree within the first 
postservice year.  Further, no competent medical evidence has 
been submitted to relate the veteran's arthritis of the low 
back to service on a direct or presumptive basis.  The 
veteran also claims that his low back disorder is related to 
his service-connected bunion of the second toe, right foot; 
however this claim is also not supported by any competent 
medical evidence or opinion.  The veteran has furnished no 
competent medical evidence or opinion in support of his claim 
of secondary service connection and such is not otherwise of 
record.  Again, a medical nexus is missing, which the veteran 
is not competent to furnish.  

The Board has considered the veteran's contentions and 
testimony with respect to alleged relationships to service 
and service-connected disability, but the veteran, as a 
layman is not competent to establish a medical nexus between 
the claimed disabilities and service or service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the claimed conditions were not present in service and 
there is no nexus shown between the claimed conditions and 
service or service-connected disability, these claims are not 
well grounded and must be denied.  

Service medical records do show that the veteran was treated 
in March 1989 for "probable sinusitis" and in January 1991 
for headaches and sinus tenderness associated with a viral 
syndrome.  However, these were the only references to the 
claimed conditions during the veteran's period of service.  
Service discharge examination was negative as to the presence 
of sinusitis or headaches as were the early VA outpatient 
treatment records from 1992-93.  While the veteran is 
currently shown to have these conditions, a nexus to service 
is not shown by competent medical evidence.  There is also no 
showing of chronicity during service or continuity of 
symptomatology after service warranting the application of 38 
C.F.R. § 3.303(b) and Savage, supra.   Thus, the claims for 
direct service connection for sinusitis and headaches are 
also not well grounded.  As noted above, the contentions and 
testimony of the veteran in this regard do not constitute 
competent medical evidence.  See Espiritu  

Although the Board considered and denied the claims for 
service connection for gastroesophageal reflux, sinusitis and 
headaches on a basis different from that of the RO, which 
denied those claims on the merits, the appellant has not been 
prejudiced by the decisions.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In light of the appellant's failure to meet 
the initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the additional 
decisions herein that these other claims are not well 
grounded.  Meyer v. Brown, 9 Vet. App. 425 (1996).  

As for the veteran's claims for service connection on the 
basis that the claimed conditions are manifestations of an 
undiagnosed illness, the record clearly reflects diagnoses or 
known causes for each of the claimed conditions were reported 
by competent medical authority.  Thus, it is not shown that 
there is evidence of gastroesophageal reflux, sinusitis or 
headaches due to an undiagnosed illness so as to render the 
veteran's claims for service connection under the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 well-grounded.  
VAOPGCPREC 4-99.  

In finding the claims for service connection herein to be not 
well grounded, the obligation of the RO under 38 U.S.C.A. § 
5103(a) and the holding in Robinette v. Brown, 8 Vet. App. 69 
(1995) to advise the veteran of the evidence needed to 
complete his application when he has failed to present a 
well-grounded claim have been considered.  The Board 
concludes that the obligation to the veteran has been 
fulfilled in that he has been notified of the varied reasons 
and bases by which his claims were being denied.  Moreover, 
there is no indication that there is medical evidence 
available that would demonstrate a nexus between the claimed 
disabilities and service on a direct presumptive or secondary 
basis or a nexus between the claimed disabilities and an 
"undiagnosed illness" resulting from service in the Persian 
Gulf.  


ORDER

Entitlement to service connection for gastroesophageal 
reflux, to include as due to undiagnosed illness, is denied.  

Entitlement to service connection for sinusitis, to include 
as due to undiagnosed illness, is denied.  

Entitlement to service connection for chronic headaches, to 
include as due to undiagnosed illness, is denied.  

Entitlement to service connection for a low back condition is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

